In an action to recover damages for personal injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Nassau County (Lally, J.), dated July 17, 2008, as denied that branch of their motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant Darkside Productions, Inc.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant Darkside Productions, Inc., is granted.
*972The Supreme Court should have granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant Darkside Productions, Inc. (hereinafter Darkside). The defendants submitted evidence sufficient to establish, prima facie, that Darkside maintained the subject premises in a reasonably safe condition and that its employee did not conduct himself in a negligent manner (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Weinberg v JAF Color Labs, Inc., 57 AD3d 769 [2008]; Dabnis v West Islip Pub. Lib., 45 AD3d 802 [2007]). In opposition, the plaintiffs failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]).
In light of our determination, we need not reach the parties’ remaining contentions. Spolzino, J.P, Angiolillo, Chambers and Hall, JJ., concur. .